Citation Nr: 1228660	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye disability due to surgeries performed at a VA facility in February 2008 and June 2009.  

REPRESENTATION

Appellant represented by:  Lauren Murphy, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In November 2010, a video conference hearing before the undersigned Veteran's Law Judge was held at the RO.  Transcripts of those hearings are associated with the claims file.  

The issue on appeal was previously before the Board in February 2011 when it was remanded for additional evidentiary development.  

The issues of entitlement to service connection for lung cancer, bladder cancer and a back condition have been raised by the Veteran in August 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In its February 2011 remand, the Board directed that the Veteran undergo a VA examination by an ophthalmologist to determine the nature and etiology of any current eye disabilities and to provide opinions as to whether any of the disorders found on examination were due to the surgeries performed by VA in 2008 and 2009. 

In response to the February 2011 remand instructions, a VA eye examination was conducted in May 2011 by an optometrist, although an ophthalmologist was requested.  The remand instructions also directed that, with respect to each disability of the eye which was diagnosed, the examiner must provide an opinion as to whether or not each disability was caused by or aggravated by eye surgeries performed by VA in February 2008 and June 2009.  The examiner diagnosed epiretinal membrane right greater than left, bilateral pseudophakia, intermittent large angle exotropia and refractive error with presbyopia.  The examiner did not provide specific opinions as to whether each of these disabilities was caused by or aggravated by the surgeries.  The examiner only addressed, in part, the epiretinal membrane, noting that it had been long standing.  The Board further observes that the examiner noted the presence of strabismus but did not include this as a diagnosis nor did he provide a pertinent opinion regarding whether the pre-existing disorder was aggravated by the surgeries in question.  Accordingly, the Board finds that the case needs to be remanded for review by an ophthalmologist to obtain an additional opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in August 2011, the Veteran advanced a new theory of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for his eye disorder.  He argues that an operation to fix his eye muscles to stabilize the eye should have been performed prior to any cataract surgery being performed.  The Veteran alleged that, when a bright light hit his eye, the eye would jump away from the light.  He wrote that, during surgery, a bright light was never passed back and forth in front of the left eye to test the reaction of the eye to bright light.  The Veteran argues that, just as the surgeon was about to make an incision in his eye, the eye jumped out of focus causing injury.  The Board finds that an opinion should also be obtained which addresses these arguments.  

The Veteran testified at a RO hearing that he had been informed by a Dr. Emmel that the disabilities he experienced after the eye surgery only happened in approximately three to five percent of the procedures performed.  The Veteran indicated that the physician had an office in Rocky Hill.  As the issue on appeal is being remanded for the development set out above, the Board finds that attempts should be made to obtain any pertinent medical evidence the physician has.  In addition, the Veteran has submitted statements from Dr. Woznica (who has treated the Veteran since 1988) and from Karol Opticians (who has treated the Veteran since 1955).  Relevant records from these providers should be requested as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter requesting that he provide information and a completed release form to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to specifically include records from Dr. Emmel, Dr. Woznica, and Karol Opticians.  After securing the necessary release, the RO/AMC should request any records identified which are not duplicates of those already contained in the records.  If any records requested are not obtained, the RO/AMC should notify the Veteran of the inability to obtain such records.  Additionally, VA medical records concerning the eyes dating since July 2009 should be obtained. 

2.  After the above has been accomplished to the extent possible, arrange to have the claims file reviewed by an ophthalmologist, preferably at a facility other than the West Haven VA Medical Center, to obtain opinions concerning the Veteran's claim that he has additional eye disability as a result of surgeries in February 2008 and June 2009.  

The May 2011 VA examination diagnosed epiretinal membrane right greater than left, bilateral pseudophakia, intermittent large angle exotropia, and refractive error with presbyopia.  A June and July 2011 private treatment reports note bilateral macular puckers, strabismus, and diplopia.  

Following review of the claims file, the ophthalmologist should provide an opinion, for each eye disorder noted above, as to whether it is at least as likely as not (50 percent probability or greater) that each disorder was caused by or permanently worsened beyond normal progression (aggravated) by VA surgical treatment on February 2008 or June 2009. 

For any disability caused or aggravated by the VA surgical treatment on February 2008 or June 2009, the ophthalmologist should then address whether such disability or aggravation of the preexisting disability 
(a) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment; or, 
(b) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided).  In rendering this opinion, the ophthalmologist should address the Veteran's theory that a surgical procedure should have been performed to stabilize the Veteran's eye muscles prior to the procedures which were conducted to treat the cataracts.  

A complete rationale for all opinions expressed should be provided.  If any opinion cannot be provided without resort to speculation, the ophthalmologist should so state and then provide a rationale for why the requested opinion cannot be provided without resort to speculation.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



